United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1006
                                  ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   District of Minnesota.
Felipe Carmelo-Gomez,                   *
                                        *   [UNPUBLISHED]
            Appellant.
                                  ___________

                             Submitted: May 18, 2011
                                Filed: June 13, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Felipe Carmelo-Gomez pleaded guilty to unlawfully reentering the United
States after having been deported following conviction for an aggravated felony, in
violation of 8 U.S.C. § 1326(a), (b)(2). The district court1 sentenced him to 24
months in prison, below the Guidelines range. On appeal, his counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the sentence is unreasonable.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
      We conclude that the district court did not abuse its discretion or impose an
unreasonable sentence, because it calculated the undisputed advisory Guidelines
sentencing range, considered relevant factors under 18 U.S.C. § 3553(a), and
explained its reasons for the sentence. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw and we affirm the judgment.
                      ______________________________




                                        -2-